DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 7/05/2022. Claims 1-17 and 19-20 are pending in the application. Claims 1-5, 10-17, 19, and 20 are amended. Claim 18 is canceled.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-17 and 19-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1-5, 10-17, 19, and 20, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20150269372 A1) in view of Randall et al. (US 20150067822 A1, hereinafter, Randall.

Regarding Claim 1, Stevens discloses an information processing apparatus comprising a processor configured to acquire profile information for introducing a person ([0025]: FIG. 1B is an operational block diagram of a portable device for storing and transmitting user profile information; [0043]: the stored user profile can be used in a network application for match-making and/or finding others with similar interests), the profile information including at least one profile item ([0014]: The user may include general information about themselves, such as their occupation, background, etc. The user may also enter or provide links to information related to their financials, criminal records, medical, and religious records), 
and being pre-stored in the information processing apparatus, acquire current, actual information of the person ([0043]: the present invention allows for user verification of their profile information by using scanners that scan the user's biometric for comparison to a pre-verified biometric of the user stored on either or all of the user's own computer, the central processor, or the other users' computers), and 
However, Stevens does not explicitly teach “in response to determining that a variance between the acquired current information and the acquired profile information pre-stored in the information processing apparatus is equal to or greater than a reference value, perform a process for reducing the variance, wherein the process for reducing the variance includes transmitting a notification to a device used by the person to update the profile information.”
On the other hand, in the same field of endeavor, Randall teaches, in response to determining that a variance between the acquired current information and the acquired profile information pre-stored in the information processing apparatus is equal to or greater than a reference value ([0048]: Once a matching biometric peer group is identified, a variance calculator 47 calculates an expected or predicted biometric variance for the registered user's voice print; Fig. 3; step S3-5; Fig. 1; [0082]:…the Euclidean distance calculated between the index vectors at ages 25 and 35 would be greater than the threshold value, and the voice print comparator 41 would determine that the user's new voice print 14 does not match the user's "stale" stored voice print 13a. See also paras [Abstract], [0048]-[0051], [0059]-[0082]), 
perform a process for reducing the variance (Fig. 3; [0083]: Returning back to step S3-5, if the voice print comparator 41 determines that the user's stored voice print 13-1 is stale and/or that the user has not made contact with the system 3 for a predetermined period of time, then the verification module 9 proceeds to derive an updated, predicted, voice print 51 for the user),
wherein the process for reducing the variance includes transmitting a notification to a device used by the person to update the profile information (Fig. 3; [0059]: If it is determined that the voice prints do not match, then at step S3-11, the verification module 9 prompts the caller for new voice sample, via the Computer Telephony Integration module 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Stevens to incorporate the teachings of Randall to include “in response to determining that a variance between the acquired current information and the acquired profile information pre-stored in the information processing apparatus is equal to or greater than a reference value, perform a process for reducing the variance, wherein the process for reducing the variance includes transmitting a notification to a device used by the person to update the profile information.”
The motivation for doing so would be to predict a biometric signature to verify the identity of the requesting user, as recognized by Randall ([0208] of Randall: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated, by adapting the stored biometric signature based on biometric variances derived from a biometric peer group of registered users with at least one profile attribute in common with the requesting user. The predicted biometric signature is used to verify the identity of the requesting user). 
 
Regarding Claim 2, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 1. 
Randall further teaches wherein the profile information includes property information indicating a property of the person (Fig. 1; [0023]: Each registered user's biometric profile 11a includes one or more biometric signatures, such as one or more voice prints 13 derived from captured voice data from the account holder, and/or one or more facial profiles 15 derived from captured image data), and 
wherein the variance is determined to be equal to or greater than the reference value when a difference between the property information in the profile information and current property information of the person is equal to or larger than a predetermined reference ([0048]: Once a matching biometric peer group is identified, a variance calculator 47 calculates an expected or predicted biometric variance for the registered user's voice print; Fig. 3; step S3-5; Fig. 1; [0082]:…the Euclidean distance calculated between the index vectors at ages 25 and 35 would be greater than the threshold value, and the voice print comparator 41 would determine that the user's new voice print 14 does not match the user's "stale" stored voice print 13a. See also paras [Abstract], [0048]-[0051], [0059]-[0082]).

Regarding Claim 3, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 2. 
Randall further teaches wherein the property information is image information indicating an image of the person ([0023]: Each registered user's biometric profile 11a includes one or more biometric signatures, such as one or more voice prints 13 derived from captured voice data from the account holder, and/or one or more facial profiles 15 derived from captured image data), and 
wherein the variance is determined to be equal to or greater than the reference value when a difference in feature amounts between the image indicated by the image information in the profile information and a current image of the person is equal to or larger than the predetermined reference ([0051]: It will be appreciated that the verification module 9 illustrated in FIG. 2 is described as processing user verification based on comparison of a user's voice print, but the technique of calculating biometric variances based on biometric data of users in an identified biometric peer group can be extended to other forms of biometric signatures, such as facial features; Fig. 2; [0082]: …the Euclidean distance calculated between the index vectors at ages 25 and 35 would be greater than the threshold value, and the voice print comparator 41 would determine that the user's new voice print 14 does not match the user's "stale" stored voice print 13a).

Regarding Claim 4, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 2.
 Randall further teaches wherein the property information is body information indicating a numeric value related to a body of the person ([0007]: The biometric signature may comprise an index vector including a list of numerical code elements, each code element corresponding to an aspect of the biometric profile), and 
wherein the variance is determined to be equal to or greater than the reference value when a difference between the body information in the profile information and current body information of the person is equal to or larger than the predetermined reference ([0055]: In Example 1 set out below, a simple version of an index vector of a registered user's stored voice print includes eight integer values, each corresponding to a respective aspect, feature and/or characteristic of the user's voice; Fig. 2; [0082]: …the Euclidean distance calculated between the index vectors at ages 25 and 35 would be greater than the threshold value, and the voice print comparator 41 would determine that the user's new voice print 14 does not match the user's "stale" stored voice print 13a).

Regarding Claim 5, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 2. 
Randall further teaches wherein the property information is tendency information indicating a tendency of activities of the person ([0044]: The profile attributes 13a, 15a include data representative of the registered user, such as sex (male, female), age or age range, geographical demographic (e.g. ethnic origin, place of residence, place of birth), profession/career, social/personal interests (e.g. gym membership), etc.), and
wherein the variance is determined to be equal to or greater than the reference value when a difference between the tendency information in the profile information and current tendency information of the person is equal to or larger than the predetermined reference (Fig. 2; [0082]: …the Euclidean distance calculated between the index vectors at ages 25 and 35 would be greater than the threshold value, and the voice print comparator 41 would determine that the user's new voice print 14 does not match the user's "stale" stored voice print 13a; ([0051]: It will be appreciated that the verification module 9 illustrated in FIG. 2 is described as processing user verification based on comparison of a user's voice print, but the technique of calculating biometric variances based on biometric data of users in an identified biometric peer group can be extended to other forms of biometric signatures).

Regarding Claim 6, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 2.
Stevens further teaches wherein the property information is at least one of image information indicating an image of the person, body information indicating a numeric value related to a body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 7, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 3.
Stevens further teaches wherein the property information is at least one of the image information indicating the image of the person, body information indicating a numeric value related to a body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user)), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 8, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 4.
Stevens further teaches wherein the property information is at least one of image information indicating an image of the person, the body information indicating the numeric value related to the body of the person, or tendency information indicating a tendency of activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 9, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 5.
Stevens further teaches wherein the property information is at least one of image information indicating an image of the person, body information indicating a numeric value related to a body of the person, or the tendency information indicating the tendency of the activities of the person ([0066]: Users store their profile containing any type of personal information or links to their person information, which may include physical descriptions; ([0036]: Each user profile stored in server 16 and/or a personal computer associated with the biometric of a particular user is associated with the biometric(s) of the particular user and a unique ID number that represents the particular user), and 
wherein the processor is configured to vary types of the process depending on types of the property information in the profile information ([0015]: Further, the a central processor may receive the selected desired characteristics input by each user and compare these desired characteristics with each user's information to identify user's having common interests; [0040]: Furthermore, users may set up multiple sought profiles, varying the type of characteristics sought, whether the characteristic must be verified and/or the weights assigned. User may then choose, on a case-by-case basis, the particular profile sought depending upon the particular environment, situation or application. See also paras [0047]-[0050]).

Regarding Claim 10, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 2.
Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user).

Regarding Claim 11, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 3.
Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 12, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 4.
 Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 13, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 5.
Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 14, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 6.
Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 15, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 7. 
Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 16, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 8.
 Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 17, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 9.
 Randall further teaches wherein the processor is configured to determine a tendency of change in the property information ([Abstract]: A predicted biometric signature is derived for a requesting user when it is determined that a period of time has elapsed since the requesting user's stored biometric signature was last updated; [0032]: As described in more detail below, the verification module 9 in one embodiment is configured to adapt the stored voice prints 13 to reflect predicted or expected changes to the user's voice), and 
change the predetermined reference based on the determined tendency of change (Fig. 3; [0084]: Accordingly, at step S3-19, the voice print adapter 49 generates a predicted voice print 51 for the irregular caller, by applying the calculated expected biometric variance to the user's "stale" stored voice print 13-1… The voice print adapter 49 can also store the adapted user voice print 51 of the now verified user as an updated version of the user's voice print 13 in the biometric profile database 11, at step S3-21, in preparation for the next call from the user.).

Regarding Claim 19, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 1.
Randall further teaches wherein the process for reducing the variance includes a presenting process for presenting, to the person, options of information for an update of the profile information (Fig. 1; [0053]: Alternatively, the Computer Telephony Integration module 27 can be configured to prompt the caller for spoken responses in order to capture sufficient voice data for the biometric profile generator 16 to derive the new voice print 14).

Regarding Claim 20, the combined teachings of Stevens and Randall disclose the information processing apparatus according to Claim 1.
 Randall further teaches wherein the process for reducing the variance includes an update process for updating the profile information to the current information of the person (Fig. 3; [0059]: If it is determined that the voice prints do not match, then at step S3-11, the verification module 9 prompts the caller for new voice sample, via the Computer Telephony Integration module 27, and processing returns to step S3-7 once a replacement new voice print 14 is obtained from the new voice sample).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168